Hirschberkg, J. :
We think the order denying the relator’s application was proper, if for no other reason, because his relations with the municipal department were for services beyond his personal employment. His *368engagement, as conceded by his counsel upon the oral argument, was to furnish a horse and wagon to the city and to drive the- same for the sum of three dollars and seventy-ñve cents per day. It was within the province of those in charge of the department to terminate such a contract at any time in accordance with its terms. The relator’s application for reinstatement is based upon section 21 of the Civil Service Law (Laws of 1899, chap. 370, as amd. by Laws of 1902, chap. 270), under the claim that he is an honorably discharged exempt fireman; but it is evident from the nature of- his engagement that his relations with the municipality are purely contractual, involving the use of the horse and wagon as well as his own services at a lump sum per diem, and that he is, therefore, not, within the meaning of the section cited, a “ person holding a. position by appointment or employment.”
The order should be affirmed, with ten dollars costs and disbursements.
Bartlett, Woodward, Jenks and Hooker, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.